Case 8:20-cv-02405-TDC Document 7 Filed 08/28/20 Page 1of1

AFFIDAVIT OF SERVICE

United States District Court For The District Of Maryland
Case No.: 8:20-CV-2405

Plaintiff: Potomac Electric Power Company
Defendant: Jeffrey Brown
For: Neurick, LLC + 400 East Pratt Street, Suite 800 - Baltimore, MD 21202

|, Howard Douglas, private process server being duly sworn, depose and say that on the date
and time stated below, | served, by hand delivering a true copy of the:

* Summons In A Civil Action

+ Civil Cover Sheet

« Complaint Including Petition For Preliminary Injunction

- Exhibit 1 - State Of Maryland Property Search

+ Exhibit 2 - Defendant’s Signed & Notarized Release Of Claims

+ Exhibit 3 - Defendant’s Signed & Notarized Utility Easement Documents
- Plaintiff's Local Rule 103.3 Disclosures

at the location named below

Date: 08/23/2019 Time: 4:10 PM
Location: 9001 Allentown Road -: Ft. Washington, MD 20744

The person | left the documents with acknowledged being: 1) A resident of the above address;
2) 18 years go age or older; 3) Of suitable discretion in that relationship to the Defendant is as
described below; 4) The above listed address is the Defendant’s residence of usual place of
abode. The facts upon which | conclude that individual served is of suitable age discretion are:
questioning and observation.

Served: Jeffrey Brown Relationship To Witness: Self / Defendant

Description Of Defendant / Person Served:
Race: Black / Sex: Male / Height: 6’4” / Weight: 265 / Hair: Bald / Age: 52

| solemnly affirm under the penalties of perjury that the contents of the foregoing paper are true
to the best of my knowledge, information and belief and do further affirm | am a competent
person over 18 years of age and not a party to this action.

A DHE

Howard SORE te

Paramount Process aul

5 Glyndon Drive, #855

Reisterstown, Maryland 21136
Howard@ParamountProcessServers.com
410-881-2400

The cost of service: $67.00
